Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Status of Claims
2.	Claims 4 and 9 are cancelled. 
3.	Claims 21 and 22 are new. 
4.	Claims 1-2, 5-6, 8, 10-13, 15-20 are amended.
5.	Claims 1-3, 5-8, 10-22 are pending. 



Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





7.	Claims 1-3, 5-8, 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
8.	In claims 1, 8, and 15 recite “determining a third set of functions based on the first set of functions and the second set of functions, wherein at least one function in the third set of functions combines at least one function from the first set of functions at least one function from the second set of functions” are relative terms which, renders the claims indefinite (i.e., vague). The terms are not defined by the claim and the specification does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., vague)
9.	Claims 1-3, 5-7, 10-14, 16-22 are dependent on claims 1, 8 and 15
10.	Appropriate action is required. 
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



12.	Claims 1-3, 5-8, and 10-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-3, 5-8, and 10-22 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
13.	Therefore, claims 1-3, 5-8, and 10-22   were analyzed for U.S.C. 101 as follows:

15.	In claim 1, and corresponding representative 8, and 15, the limitations that define an abstract idea (in bold) are below:
A system of a first service provider, comprising: a non-transitory memory; and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, from a user device associated with a user, credential data for logging the user into a first user account with the first service provider
providing, on the user device, a first user interface for accessing a first set of functions associated with the first user account and executable by the system based on the credential data;  
determining a link between the first user account and a second user account with a second service provider based on an access token stored in the first user account and associated with the second user account; and 
without redirecting the user device to a second user interface associated with the second service provider or requiring the user to log into the second user account with the second service provider: 
retrieving, using the access token and  through an application programming interface (API) of the second service provider from a server associated with the second service provider, information related to a second set of functions associated with the second user account and executable by the server associated with the second service provider, 
determining a third set of functions based on the first set of functions and the second set of functions, wherein at least one function in the third set of functions combines at least one function from the first set of functions at least one function from the second set of functions;
presenting, on the first user interface, a set of selectable elements for initiating the second set of functions associated with the second user account and the third set of functions; 
receiving, via the first user interface, a selection of a particular selectable element from the set of selectable elements, wherein the particular selectable element corresponds to a particular function in the third set of functions;
in response to receiving the selection, performing the particular function for the user by (i) executing a first function from the first set of functions and (ii) transmitting one or more API calls and the access token to the server associated with the second service provider for executing a second function from the second set of functions based on a result from executing the first function; 
 obtaining, from the server, data associated with a response to the one or more API calls; 
formatting the data according to a format associated with the first user interface; and 
presenting, on the first user interface, the formatted data as an indication of performing the particular function.

17.	Independent claim 1, and corresponding claims 8 and 15, recites the components and elements. of “non-transitory memory”, “hardware processors”, “user device”, and “application programming interface (API)”, and “server” , each of the additional limitations is no more than mere instructions to apply the judicial exception using a generic computer component (hardware processor, user device). The combination of these additional components is no more than more than linking the use of the judicial exception to a particular technological environment or field of use. The additional elements of using a server and application programming interface associating the second user account to access a second user account access token, the mere nominal recitation of a generic content server does not take it out of methods of organizing human activity because allowing “access” is managing interactions with the users. Accordingly, even in combination, these additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1 and corresponding representative 8 and 15, are directed to an abstract idea
18.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) 
The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), 
Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 614 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as the system memory component 610, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise the bus 612. In one embodiment, the logic is encoded in non- transitory computer readable medium. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave, optical, and infrared data communications. (Specification: Paragraph [0075])
The computer system 600 includes a bus 612 or other communication mechanism for communicating information data, signals, and information between various components of the computer system 600. The components include an input/output (I/O) component 604 that processes a user (i.e., sender, recipient, service provider) action, such as selecting keys from a keypad/keyboard, selecting one or more buttons or links, etc., and sends a corresponding signal to the bus 612. The I/O component 604 may also 
19.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to service providers such as “a payment service provider such as PayPal®, Inc., of San Jose, California, USA, a bank, a social  network platform, an e-mail service provider, an online merchant, etc.” (Specification: Paragraph [00012) and user accounts such as accounts such as accounts representing “natural person, a group of people, a community, and/or a business entity or even a bot. Examples of business entities include merchant sites, resource information sites, utility sites, real estate management sites, social networking sites, etc.”(Specification: Paragraph [0024]) available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
20.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 15 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims do not recite any improvements to the generic computing component. The claims are directed to an abstract idea without significantly more.
21.	Dependent claims 2-3, 7, 14, and 17 further recite the limitations of retrieving, through the API from the server associated with the second service provider, activity data associated with activities of the second user account based on the access token, presenting, on the first user interface, the activity data, wherein the activity data is related to a set of transaction that the second service provider processed for the second user account, wherein the operations 
22.	This judicial exception is not integrated into a practical application The limitations of retrieving, through the API from the server associated with the second service provider, activity data associated with activities of the second user account based on the access token, wherein the activity data is related to a set of transaction that the second service provider processed for the second user account, and presenting, on the first user interface, the activity data. The limitations are recited at high-level of generality (i.e. generic device performing generic computer functions of retrieving and associating financial data to one or more user accounts and displaying the response and results in the first user interface) such that it amounts no more than mere instructions to apply the exaction using a generic computer component.  The limitations of performing the function are performed without requiring the user to provide user credentials associated with the second user account, wherein the operations further comprise storing the access token in a persistent storage and storing the second user account access token in association with the first user account. The mere nominal recitation of a generic persistent storage device does not take the claim out of the methods of organizing human activity (i.e. storing information and managing interactions on a generic device). Therefore the claims are directed to an abstract idea.
23.	The additional components of “server” and “persistent storage” and the additional element of “access token”. The additional components and elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the dependent claims 2-3, 7, 14 and 17 are directed to an ineligible judicial exception without any significant more.
24.	Dependent claims 6, 10 13, 16, and 18 further recite limitations of wherein the particular function comprises using funds from the first user account to perform a payment transaction through the second user account, and wherein the operations further comprise,  transferring the funds from the first user account to the second user account, transmitting a command to the server associated with the second service provider for performing the payment transaction using the transferred funds based on the second user account access token, transmitting, to the second service provider server, a first user account access token for accessing the first user account, in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second service provider server, wherein the transaction data represents transactions processed by the first service provider for the first user account, receiving, from the user device via the first user interface, a request to create the second user account with the second service provider server, based on the request to create the second user account, redirecting the user device to the second user interface associated with the second service provider server, wherein the redirecting comprises transmitting information associated with the first user account to a server associated with the second service provider, receiving, from the second service provider server, the second user account access token for accessing the second user account, wherein the operations further comprise: retrieving, from the second service provider server, activity data associated with activities of the second user account based on the access token, presenting, on the first user interface, the activity data, and wherein the activity data comprises an account balance of  the second user account. These recited limitations are step for creating, accessing, and managing link accounts. Therefore the amended claims, as drafted, does not fall  out of the grouping of an abstract idea related to certain method of organizing human activity. 

claims 6, 10, 13, 16, and 18 are directed to an ineligible judicial exception without any significant more.
27.	Dependent claims 5, 11, 12, 19, and 20-22 further recite limitations of receiving a second access token for linking the first user account to a third user account with a third service provider, without redirecting the user device to a third user interface associated with the third service provider, retrieving, through an API of the third service provider, information related to a third set of functions associated with the third user account and executable by a server associated with the third service provider, determining an additional function based on the second set of functions and the third set of functions, wherein the additional function requires at least a function in the second set of functions and a function in the third set of functions, presenting, on the first user interface, an additional selectable element for initiating the additional function,  receiving a third user account access token for linking the first user account with a third user account of the user with a third service provider server; and Page 6 of 20Appl. No.: 16/521,971without redirecting the user device to a third user interface associated with the third service provider server, retrieving the third service provider server, information related to a third set of functions offered through a third user interface of the third service provider for the third user account, wherein the additional function comprises a fund transfer from the third user account to the second user account, in response to receiving a selection of the additional selectable element, transmitting second one or more API calls to the third service provider server for initiating a first fund transfer transaction to transfer funds from the third user account to the first user account using the third 
28.	This judicial exception is not integrated into a practical application. The above claims 5, 11, 12, 19, and 20-22 as a whole merely describes how to generally “apply” the concept of requesting, receiving, and transmitting information for accessing tokens to link one more user accounts in  a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform receiving, generating, and linking information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
29.	The additional components of “server”, “non-transitory machine-readable medium” and additional elements of “access token”, “user interface, and “API”.  The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any 
30.	In claims 5 and 18 recite “a command”. The broadest reasonable interpretation of a claim drawn to computer programs per se (i.e., software per se). Claims 6 is dependent on claims 5. Therefore claims 5, 6, 18, are rejected as covering a signal per se (i.e., software per se), which is not directed towards statutory subject matter. See MPEP 2111.01 
31.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-3, 5-8, 10-22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 102
 
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



33.	Claims 1-3, 5-8, 10-22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hockey et. al (US. Patent Application Publication No. 2019/0318122; hereafter known as Hockey) 

34.	In claim 1: Hockey discloses,
A system of a first service provider (i.e., service providers and so on), comprising: a non-transitory memory (i.e., non-transitory memory); and (Hockey: Paragraph [0614], [0618], [0619])
one or more hardware processors coupled with the non-transitory memory (i.e., can include one or more of: a processor; a transitory memory; a non-transitory memory; a display; a user input system; a wireless or wired communication module; and so on) and configured to read instructions from the non-transitory memory to cause the system to perform operations (i.e., configured to store program instructions executable by the processor in the non-transitory memory)  comprising: (Hockey: Paragraph [618], [0619], [0677])
receiving, from a user device associated with a user (i.e., data management platform 2008 that communicably couples to the user device), credential data for logging the user into a first user account with the first service provider; (i.e., operates a user interface user interface of the user device to provide credentials to the data management platform that permit the data management platform to access one or more remote data source servers.) (Hockey: Paragraph [0537], [0546])
providing, on the user device, a first user interface for accessing a first set of functions associated with the first user account and executable by the system based on the credential data; (i.e., provides a credential to access the remote data source that permit the data management platform to access one or more remote data source, the data management platform can instantiate or operate the remote account interface to communicate 
determining a link between the first user account and a second user account with a second service provider (i.e., with a data management platform selecting one or more remote data sources)  based on an access token stored in the first user account (i.e., data management platform 2102 includes a report manager 2134. The report manager 2134 can be communicably coupled to the token database) and associated with the second user account; and (i.e., data management platform 2102. As shown in FIG. 21B, tokens may be used by the first third-party system in accessing financial/asset reports from the report manage) (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652])
without redirecting the user device to a second user interface associated with the second service provider or requiring the user to log into the second user account with the second service provider:  (i.e., action may include enabling the user to select a specific account from a plurality of accounts via an interactive user interface presented to the user by the permissions plug-in. In some instances, user account information may be obtained by analysis of documents (e.g., PDFs of account statements) that may be available from the external user account system) (Hockey: Paragraph [0463] [0465])
retrieving, using the access token and  through an application programming interface (API) of the second service provider from a server associated with the second service provider, information related to a second set of functions associated with the second user account and executable by the server associated with the second service provider,(i.e., any other information transmitted during the interactions described below may be communicated via normalized API requests and the permissions management system 1304 may interface with the external user account system, using the token, to initiate or enable access to the user account data associated with the user  (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])

presenting, on the first user interface, a set of selectable elements for initiating the second set of functions associated with the second user account and the third set of functions; (i.e., electronic device providing a user interface 2204a to select one or more banking or financial institutions from a list and in some cases, more than one financial institution of the selectable financial institutions can be selected at a time)(Hockey: Paragraph [0379] [0622], [0627] Fig. 22A) 
receiving, via the first user interface, a selection of a particular selectable element from the set of selectable elements (i.e., list of the selectable financial institutions where more than one financial institution of the selectable financial institutions can be selected at a time), wherein the particular selectable element corresponds to a particular function in the third set of functions; (i.e., electronic device providing a user interface to select one or more banking or financial institutions from a list) (Hockey: Paragraph [0146] [0622] [0626], [0627]) 
in response to receiving the selection, performing the particular function for the user (i.e., a borrower may select multiple banking institutions) (Hockey: Paragraph [0379],[0638]) by (i) executing a first function from the first set of functions and (i.e., the data management platform 2102 can be configured to receive a request from the third-party server 2108 for information contained in the remote data server the token is obtained, the data management platform 2102 
obtaining, from the server, data associated with a response to the one or more API calls; (i.e., Responsive to the normalized API request: transaction information of each account endpoint of the normalized API request is collected by using an application proxy instance) (Hockey: Paragraph [0145] [0389] [0601])
formatting the data according to a format associated with the first user interface; and  (i.e., system may include generation of proxy, virtualized, or simulated instances of software applications that are configured to interface with external systems via public or non-public application programming interfaces (APIs) such that the data may be normalized and provided to other software systems via a normalized API) (Hockey: Paragraph [0068] [0099] [0246])  
presenting, on the first user interface, the formatted data as an indication of performing the particular function. (i.e., data are automatically and dynamically retrieved and processed in response to application programming interface (API) requests and other user inputs, and the retrieved data is efficiently and compactly accessible to a customer or user also via normalized API responses from the system or in the form of asset/financial reports) (Hockey: Paragraph [0070] [0142] [0328]) 
claim 2: Hockey discloses the system of supra, including wherein the operations further comprise: 
retrieving, through the API from the server associated with the second service provider, activity data associated with activities of the second user account based on access token; (i.e., obtain information from the remote data source may be configured to request data from a documented API an account server may not expose an API at all. In this case, the remote account interface 2018 may be implemented to simulate an instance of an authorized application, such as a first-party software application or web interface, in order to obtain data) (Hockey: Paragraph [0541]) and 
presenting, on the first user interface, the activity data. (i.e., user interface that can be presented by a display of a user device in communication with a data management platform such as  displaying information, summarizing information, providing selections to display different types of information)  (Hockey: Paragraph [0611], [0613])   
36.	In claim 3: Hockey discloses the system in supra, including wherein the activity data is related to a set of transactions (i.e., initiating transactions related to the account) that the second service provider processed for the second user account. (i.e., user account information may be obtained and processed) (Hockey: Paragraph [0064], [0068], [0069])
37.	In claim 5: Hockey discloses the system of supra, including wherein the operations further comprise:
receiving a second access token for linking the first user account to a third user account with a third service provider; and (i.e.,  system assigning an asset token S2808 which is shared with the lender system the linking of financial accounts to a user account can preferably repeated for any number of user accounts) (Hockey: Paragraph [0328], [0332], [0603])
without redirecting the user device to a third user interface associated with the third service provider: ( i.e., the permissions management system may cause the interactive user 
retrieving, through an API of the third service provider (i.e., received as a programmatic request received through an API. API requests from the third-party), information related to a third set of functions associated with the third user account and executable by a server associated with the third service provider; (i.e., third-party client device makes the request. Alternatively, the financial report request can be received through a user interface provided to a user/administrator of the third-party) (Hockey: Paragraph [0293], [0297])
determining an additional function based on the second set of functions (i.e., will preferably initiate creation of the specified financial report, which can include accessing financial data and creating the financial report receiving an update request in association with the financial report) and the third set of functions (which functions to refresh or update the financial report), wherein the additional function requires at least a function in the second set of functions and a function in the third set of functions; and (i.e., third-party client device makes the request. Alternatively, the financial report request can be received through a user interface provided to a user/administrator of the third-party) (Hockey:  Paragraph [0296])
presenting, on the first user interface, an additional selectable element for initiating the additional function. (i.e., user interface can be provided to facilitate selection of a financial institution and collection of user credentials) (Hockey: Paragraph [0277])
38.	 In claim 6: Hockey discloses the system in supra, including wherein the particular function comprises using funds from the first user account to perform a payment transaction through the second user account, (i.e., secure permissioning of access to user accounts and the secure distribution of aggregated user account data can include generating a user account report of a user account) and wherein the operations further comprise: (Hockey: Paragraph [0261], [0262], [0263])

transmitting a command to the server associated with the second service provider (i.e., the report can be transmitted to any appropriate party, such as the third-party server)  for performing the payment transaction using the transferred funds based on the second user account access token. (i.e., manage shared access of a user account report wherein the method can include sharing a second report token for the financial report, and providing a second third-party system access to the user account report through the second report token) (Hockey: Paragraph [0263], [0264], [0606]) 
39.	In claim 7: Hockey discloses the system in supra, including wherein the operations further comprise storing the access token in a persistent storage. (i.e., database storing the relevant report token information, stores the account identifier in a secure and persistent data store for subsequent access to the financial report) (Hockey: Paragraph [0294], [0298], [0300])
40.	In claim 8: Hockey discloses,
A method, comprising: (Hockey: Paragraph [0002])
receiving, by one or more hardware processors (Hockey: Paragraph [618], [0619], [0677]) associated with a first service provider server and from a user device associated with a user (Hockey: Paragraph [0614], [0618], [0619]), credential data for logging the user into a first user account of a first service provider; (Hockey: Paragraph [0546], [0547], [0549])
providing, on the user device by the one or more hardware processors, a first user interface associated with the first service provider server, wherein the first user interface is configured to provide the user access to a first set of functions associated with the first user account and executable by the first service provider server based on the credential data; (Hockey: Paragraph [0546], [0547], [0549])

retrieving, by the one or more hardware processors, a second user account access token for accessing the second user account; and (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
without redirecting the user device to a second user interface associated with the second service provider server or requiring the user to log into the second user account: (Hockey: Paragraph [0463] [0465])
retrieving, by the one or more hardware processors through an application programming interface (API) of the second service provider server using the second user account access token, information related to a second set of functions associated with the second user account and executable by the second service provider server; (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
determining, by the one or more hardware processors, a third set of functions based on the first set of functions and the second set of functions, wherein at least one function in the third set of functions combines at least one function from the first set of functions and at least one function from the second set of functions; (Hockey: Paragraph [0614], [0642])
presenting, by the one or more hardware processors on the first user interface, a set of selectable elements for initiating the second set of functions associated with the second user account and the third set of functions; (Hockey: Paragraph [0379] [0622], [0627] Fig. 22A)
receiving, by the one or more hardware processors via the first user interface, a selection of a particular selectable element from the set of selectable elements, Page 5 of 20Appl. No.: 16/521,971wherein the particular selectable element corresponds to a particular function in the third set of functions; (Hockey: Paragraph [0146] [0622] [0626], [0627])

 obtaining, by the one or more hardware processors from the second service provider server, data associated with a response to the one or more API calls; (Hockey: Paragraph [0145] [0389] [0601])
formatting, by the one or more hardware processors, the data according to a format associated with the first user interface; and (Hockey: Paragraph [0068] [0099] [0246])  
integrating the formatted data within the first user interface as an indication of performing the particular function. (Hockey: Paragraph [0070] [0142] [0328]) 
41.	In claim 10: Hockey discloses the method in supra, further comprising:
transmitting, to the second service provider server, a first user account access token for accessing the first user account; and (Hockey: Paragraph [0506], [0604]
in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second service provider server, wherein the transaction data represents transactions processed by the first service provider for the first user account. (Hockey: Paragraph [0147], [0531])
42.	In claim 11: Hockey discloses the method in supra, including further comprising:
receiving a third user account access token for linking the first user account (i.e., data management platform) with a third user account of the user with a third service provider server; and (i.e.,  system assigning an asset token S2808 which is shared with the lender system the 
without redirecting the user device to a third user interface associated with the third service provider server: ( i.e., the permissions management system may cause the interactive user interface provided directly by the external user account system displayed to the user)  (Hockey: Paragraph [0468])
retrieving, the third service provider server (i.e., received as a programmatic request received through an API. API requests from the third-party), information related to a third set of functions offered through a third user interface of the third service provider for the third user account, (i.e., third-party client device makes the request. Alternatively, the financial report request can be received through a user interface provided to a user/administrator of the third-party) (Hockey: Paragraph [0293], [0297])
determining an additional function based on the second set of functions (i.e., will preferably initiate creation of the specified financial report, which can include accessing financial data and creating the financial report receiving an update request in association with the financial report) and the third set of functions (which functions to refresh or update the financial report), wherein the additional function requires at least a function in the second set of functions and a function in the third set of functions; (i.e., in response to the update request, creating a new updated financial report updated based on new financial data and the original financial report request and sharing or otherwise returning an updated report token for the updated financial report) and  (Hockey:  Paragraph [0296])
presenting, on the first user interface, an additional selectable element for initiating the additional function. (i.e., sharing where sharing through a controlled user interface may be a selectable option) (Hockey: Paragraph [0296] [0306])
38.	In claim 12: Hockey discloses the method of supra, including wherein the additional function comprises a fund transfer from the third user account to the second user account, 
in response to receiving a selection of the additional selectable element, (Hockey: Paragraph [0379],[0638]) (i) transmitting second one or more API calls to the third service provider server for initiating a first fund transfer transaction to transfer funds from the third user account to the first user account using the third user account access token and (Hockey: Paragraph [0378],[0380], [0603],[0604]) (ii) initiating a second fund transfer transaction to transfer the funds from the first user account to the second user account using the second user account access token. (Hockey: Paragraph [0638], [0643], [0644], [0646])
43.	In claim 13: Hockey discloses the method in supra, including further comprising: 
receiving, from the user device via the first user interface, a request to create the second user account with the second service provider server; (i.e.,  additional report tokens are preferably uniquely associated with third-party entity identifiers, which may functionally be account identifiers within the data management platform. The first third-party system will preferably request the creation of additional report tokens) (Hockey: Paragraph [0307], [00309], [0310], [0313])
based on the request to create the second user account, redirecting the user device to the second user interface associated with the second service provider server (i.e., may cause the interactive user interface displayed to the user to be redirected to a page or user interface provided directly by the external user account system) ,wherein the redirecting comprises transmitting information associated with the first user account to a server associated with the second service provider; and (i.e., may generate a token that may be transmitted to the permissions management system via the user computing device 1314. This token may then be 
receiving, from the second service provider, the second user account access token for accessing the second user account. (Hockey: Paragraph [0317],[0318],[0319], Fig. 3)
44.	In claim 14: Hockey discloses the method in supra, including further comprising storing the second user account access token in association with the first user account. (Hockey: Paragraph [0294], [0298], [0300])
45.	 In claim 15: Hockey discloses,
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable by a machine to perform operations comprising: (Hockey: Paragraph [0619])
receiving, from a user device associated with a user, credential data for logging the user into a first user account with a first service provider server; (Hockey: Paragraph [0537], [0546])
providing, on the user device, a first user interface associated with the first service provider server based on the credential data, wherein the first user interface is configured to provide the user access to a first set of functions associated with the first user account and executable by the first service provider server; (Hockey: Paragraph [0546], [0547], [0549])
determining a link between the first user account and a second user account with a second service provider server different from the first service provider server based on an access token stored in the first user account and associated with the second user account; and (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652])
without redirecting the user device to a second user interface associated with the second service provider server or requiring the user to log into the second user account with the second service provider server: (Hockey: Paragraph [0463] [0465])
retrieving, through an application programming interface (API) of the second service provider server from the second service provider server, information related to a second set of 
determining a third set of functions based on the first set of functions and the second set of functions, wherein at least one function in the third set of functions combines at least one function from the first set of functions and at least one function from the second set of functions;  (Hockey: Paragraph [0614], [0642])
presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account and the third set of functions; (Hockey: Paragraph [0379] [0622], [0627] Fig. 22A)
 Page 8 of 20Appl. No.: 16/521,971in response to receiving a selection of a particular selectable element (Hockey: Paragraph [0379],[0638]), from the set of selectable elements, that corresponds to a particular function from the third set of functions, performing the particular function. (Hockey: Paragraph [0378], [0380], [0603], [0604]) by (i) executing a first function from the first set of functions and (ii) transmitting one or more API calls and the access token to the second service provider server for executing a second function from the second set of functions based on a result from executing the first function; (Hockey: Paragraph [0638], [0643], [0644], [0646])
obtaining, from the second service provider server, data associated with a response to the one or more API calls; (Hockey: Paragraph [0145] [0389] [0601])
formatting the data according to a format associated with the first user interface; and (Hockey: Paragraph [0068] [0099] [0246])  
presenting, on the first user interface, the formatted data as an indication of performing the particular function. (Hockey: Paragraph [0070] [0142] [0328])
46.	In claim 16: Hockey disclosed the non-transitory machine-readable medium of supra, including wherein the operations further 

presenting, on the first user interface; the activity data. (Hockey: Paragraph [0611], [0613])    
46.	 In claim 17: Hockey discloses the claim in supra, including wherein the activity data is related to a set of transactions that the second service provider server processed for the second user account. (Hockey: Paragraph [0064], [0068], [0069])
47.	In claim 18: Hockey discloses the non-transitory machine-readable medium of supra, wherein the activity data comprises an account balance of the second user account. (i.e., the data management platform can operate the remote account interface to communicate with the remote data source to obtain private financial data from the remote data source and the private financial data can include, without limitation: account information, balance information) (Hockey: Paragraph [0549]) 
48.	In claim 19: Hockey discloses the non-transitory machine-readable medium of supra, including wherein the operations further comprise: 
receiving a third user account access token for linking the first user account to a third user account with a third service provider server; and (Hockey: Paragraph [0328], [0332], [0603])
without redirecting the user device to a third user interface associated with the third service provider server: (Hockey: Paragraph [0468])
retrieving, through an API of the third service provider server from the third service provider, information related to a third set of functions offered through a third user interface of the third service provider server for the third user account; (Hockey: Paragraph [0293], [0297])

presenting, on the first user interface, an additional selectable element for initiating the additional function. (Hockey: Paragraph [0296] [0306])
46.	In claim 20: Hockey discloses the non-transitory machine-readable medium of supra, including wherein the additional function comprises a fund transfer from the third user account to the second user account, wherein the operations further comprise: (Hockey: Paragraph [0328], [0361],[0380], [0383])
in response to receiving a selection of the additional selectable element, (Hockey: Paragraph [0379],[0638]) (i) transmitting second one or more API calls to the third service provider server for initiating a first fund transaction to transfer funds from the third user account to the first user account using the third user account access token and (Hockey: Paragraph [0378], [0380], [0603],[0604]) (ii) initiating a second funds transfer transaction to transfer the funds from the first user account to the second user account using the second user account access token. (Hockey: Paragraph [0638], [0643], [0644], [0646])
49.	In claim 21:Hockey discloses  the system of supra, including wherein the additional function comprises a fund transfer from the third user account to the second user account (i.e., method can be implemented in combination with an API of a data management platform to manage creation and secure access of an asset report. a first and second third-party system can interact with the API to access the report to initiate transactions (such as a transfer of funds between accounts) (Hockey: Paragraph [0328], [0361],[0380], [0383]), and wherein the operations further comprise:
in response to receiving a selection of the additional selectable element, (i.e., a borrower may select multiple banking institutions) (Hockey: Paragraph [0379],[0638]) (i) transmitting second one or more API calls to the third service provider server for initiating a first fund transfer 
50.	In claim 22: Hockey discloses the system of supra, including further comprising:
transmitting, to the server associated with the second service provider, a second access token for accessing the first user account; and (i.e.,  sharing a second report token for the financial report, and providing a second third-party system access to the user account report through the second report token) (Hockey: Paragraph [0263])
in response to receiving an information request comprising the second access token, transmitting transaction data associated with the first user account to the server, wherein the transaction data represents transactions processed by the first service provider for the first user account. (i.e., may include providing a management user interface to a user and regulating access to the user account report) (Hockey: Paragraph [0263], [0264], [0265])


Response to Arguments
51.	Applicant’s arguments with respect to the rejection under U.S.C. 101 rejections with respect to claims 1-3, 5-8, and 10-22, Applicant's amendments and remarks have been fully considered and are not persuasive. 
	The Applicants arguments recite that the amended claims are not directed to an abstract idea. The Applicants arguments further argue that at least the above highlighted additional elements recited in the claims integrate the abstract idea into a practical application of providing an integrated user interface for performing functions associated different service provider servers. (Arguments & Remarks, pgs. 12-14). In addition, the amended claims include elements that are significantly more than an abstract idea. 
The Examiner respectfully disagree. The Applicant arguments are improper. The amended claim 1, as drafted, are steps directed to the linking between the first user account and the second user account using the token exchange enables the user to view data and initiate transactions associated with both the first and second user accounts on a common user interface, and without requiring the user to log in to different user accounts separately. Respectfully, all of the above steps recite an abstract idea. The above system limitations, under it broadest reasonable interpretation, covers steps describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This aligns with the Applicants argument where it recite “provides an "account linking system ... [that] provide[s] two­way linking between user accounts across different service providers ... the account linking system may link the first user account (with the first service provider) with the second user account (with the second service provider) ... the linking between the first and second user accounts enables the first service provider (and/or the second service provider) to 
In regards to Example 42, Example 42 is technical solution/improvement to a technical problem. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19).The amended claims, as drafted, are a business solution to a business problem (i.e., steps that describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers). In the amended claims, the judicial exception is not integrated into a practical application. The additional components and elements recite the components of non-transitory memory, hardware processors, user device, server, and access token. The computer hardware is recited at a high-level of generality (i.e., hardware processor performing a generic computer function of receiving, transmitting, and selecting data and a memory to store the data to associate and display the results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Applicants Specification are align with the above conclusion where it recites: the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) , the components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), 
	In regards to Step 2B: the additional components and elements recite the components of non-transitory memory, hardware processors, user device, server, and access token. The additional elements and components that are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide significant more. Therefore claims 1-3, 5-8, and 10-22 do not provide significantly more.

52.	Applicant’s arguments with respect to the rejection under U.S.C. 102 rejections with respect to claims 1-3, 5-8, and 10-22, Applicant's amendments and remarks have been fully considered and are not persuasive. 
	The Applicants argument argues that the amended claim 1 that the cited references, alone or in combination, fail to disclose the limitations of "determining a third set of functions based on the first set of functions and the second set of functions,……. indication of performing the particular function" (Amendments & Remarks, pg. 18) .
	The Examiner respectfully disagree. For at least these reasons, the Applicants arguments are improper. The U.S.C 102 rejection have been updated with the new limitations and amendments above. All limitations are disclose in Hockey (See U.S.C 102 rejection). 

Conclusion
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693